Two half pints and five half pints of whisky were found by the officers lying in the grass at the inside edge of the sidewalk, adjoining a building in Girard, Ala. The defendant was a night watchman and had been within 10 feet of the two pints and 35 to 40 feet of the five pints. This is literally all of the testimony offered by the state tending to connect the defendant with the possession or its sale. The defendant was entitled to the general charge.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.